Citation Nr: 9908135	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-33 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
residuals of frozen feet and, if so, whether entitlement to 
service connection is warranted.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In a September 1997 decision, the RO denied 
entitlement to an increased disability rating for the 
veteran's service-connected PTSD.  In a November 1997 
decision, it held that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a disability of the feet.

The issues of entitlement to service connection for residuals 
of frozen feet and to an increased disability rating for 
service-connected PTSD are addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  In a November 1992 decision, the Board held that new and 
material evidence had not been submitted to reopen a claim 
seeking entitlement to service connection for a bilateral 
foot disorder.  The Board concluded that no new evidence 
indicated that the veteran incurred a foot disability during 
service.

2.  The evidence added to the record subsequent to the 
November 1992 Board decision consists of lay statements and 
VA outpatient records.

3.  Evidence received since the November 1992 Board decision, 
and relating to the question at issue, bears directly and 
substantially on the issue of service connection for 
residuals of frozen feet.



CONCLUSIONS OF LAW

1.  The November 1992 Board decision holding that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral foot 
disorder is final.  38 U.S.C.A. § 7104  (West 1991); 
38 C.F.R. 
§ 20.1100  (1998).

2.  Additional evidence received since the November 1992 
Board decision is both new and material; thus the claim 
seeking entitlement to service connection for residuals of 
frozen feet is reopened and must be considered on the basis 
of all the evidence of record, both new and old.  38 U.S.C.A. 
§§ 5108  (West 1991); 38 C.F.R. § 3.156(a)  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires competent 
evidence sufficient to show:  (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Caluza v. Brown, 7 Vet. App. 498, 
506  (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108  
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).  

The regulations pertaining to new and material evidence have 
been interpreted in the case law as requiring a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

The Board notes that the RO's November 1997 decision on this 
matter occurred prior to the decision in Hodge and that the 
RO relied on the "reasonable possibility of changing the 
outcome" language in its decision.  In light of the Board's 
decision, infra, it finds that the veteran is not prejudiced 
by appellate review.  See Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995).

II.  Evidence

In determining whether new and material evidence has been 
submitted to reopen a claim, the Board must compare the 
evidence already considered by the RO or Board as of the last 
final prior disallowance with that submitted since the last 
final prior disallowance.  In this regard, the Board finds 
that the last final prior disallowance was the Board's 
November 1992 decision.  38 C.F.R. § 20.1100  (1998).

The evidence before the Board at the time of its November 
1992 decision consisted of a Surgeon General's Office (SGO) 
record, private medical records, and a VA examination report.  
The veteran's service medical records are not in the claims 
file; a search for the records shows that they apparently 
were burned during the fire at the National Personnel Records 
Center in St. Louis, Missouri.

The SGO record shows that the veteran was treated for a 
peritonsillar abscess during service.

Private medical records are dated from 1971 to 1989.  Most 
indicate treatment for psychiatric problems, cardiovascular 
disease, and other disorders unrelated to frozen feet.  A 
January 1986 consultation report indicates that the veteran 
possibly had peripheral vascular disease with claudication.  
An April 1987 record indicates that the veteran had no foot 
pulses on the right with weak posterior tibial pulses on the 
left, all consistent with claudication.  A May 1989 private 
physician's letter indicates that the veteran underwent 
condylectomy of the right 5th toe and resection of the left 
2nd and 5th metatarsal heads for chronic metatarsalgia and 
callouses in 1975.

The VA examination report shows examination of the veteran's 
psychiatric disorder.  It indicates that he participated in 
the D-day Invasion in Normandy and several other battles.  It 
is further noted that he incurred frostbite of his feet 
during his combat.  The veteran also reported, in lay 
statements, that he incurred frostbite to his feet during 
combat during World War II.

Based on the above medical evidence, the Board held that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder.  It held that no evidence showed 
that the veteran incurred a bilateral foot condition in 
service.

The evidence submitted since the Board's November 1992 
decision consists of lay statements and VA outpatient 
records.  The lay statements, of which there are several, are 
from fellow service personnel.  In essence, they indicate 
that the veteran incurred frozen feet during combat and was 
hospitalized for this condition.

The VA outpatient records show treatment for PTSD.  They also 
indicate an impression of "frostbite during [World War II], 
with chronic painful neuropathy."

III.  Analysis

After careful review of the evidence of record, the Board 
finds that the additional evidence is "new" in that it was 
not before the Board at the time of the previous denial.  
However, the evidence must be "material" to satisfy the 
first prong of the Manio test.  As stated above, this 
requires a determination as to whether the additional 
evidence is relevant to, probative of, and bears directly and 
substantially on the issue at hand so that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156  (1998); Evans, 9 Vet. App. 273  (1996); 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  A 
determination of what is the "issue at hand" in a case 
depends on the basis for the last final denial of the claim.  
The Board's decision in November 1992 is the last final 
denial of record.  It denied the veteran's claim for service 
connection for a bilateral foot disorder because it concluded 
that no evidence indicated that said condition was incurred 
during service.  Thus, in the present matter, the additional 
evidence will be considered "material," if it suggests that 
the veteran did incur frozen feet during service.  To that 
end, the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  

Overall, the Board finds that the additional evidence does go 
the "issue at hand."  Specifically, the Board finds that 
the lay statements specifically indicate that the veteran was 
exposed to extreme cold and that he was treated for problems 
with his feet during service.  While lay persons are not 
competent to testify as to a medical diagnosis of "frozen 
feet," Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
service personnel may competently testify as to what they 
personally experienced or witnessed.

The lay statements, and the veteran's own testimony, also 
make applicable the regulatory provisions of 38 U.S.C.A. 
§ 1154(b)  (West 1991).  That provision states that, for 
veterans who engaged in combat with the enemy during active 
service, "the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran ... Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998).  The 
United States Court of Appeals for Veterans Claims (formerly 
United States Court of Veterans Appeals) has recently held 
that, while § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, it does considerably lighten the burden on the 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.  Collette 
v. Brown, 82 F. 3d 389, 392  (1996) (citations omitted); see 
also Caluza, 7 Vet. App. at 507.  

In this case, the Board finds that the veteran was involved 
in combat during World War II, based on the lay statements 
provided by fellow service personnel and himself and on his 
Enlisted Record and Report of Separation, which shows that he 
participated in several battles, including Normandy.  Thus, 
the Board accepts his lay statements that he was subjected to 
extreme cold and that he incurred problems with his feet 
during service.  Accordingly, the Board concludes that new 
and material evidence has been submitted and, therefore, the 
claim is reopened.

In light of the above, the veteran's claim of entitlement to 
service connection for residuals of frozen feet must be 
considered in light of all the evidence, both old and new, 
with evaluation of the probative value of the evidence.  In 
view of the reopening of the claim, the issue of service 
connection for residuals of frozen feet is further addressed 
in the REMAND section of this decision.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of 
frozen feet, and to this extent the appeal is granted.  


REMAND

Although the veteran's claim seeking entitlement to service 
connection for residuals of frozen feet is now reopened, the 
Board finds that the case is not yet ready for final 
appellate review.  Specifically, the Board notes that the 
veteran has never been afforded a VA examination to determine 
if he currently has any residuals of frozen feet.  The 
medical records indicate that he may have peripheral vascular 
disease, claudication, and/or peripheral neuropathy, but it 
is not clear whether any of these disorders are residuals to 
frozen feet.  Therefore, the Board finds that a VA podiatry 
examination should be scheduled.

In addition, in light of the above action and consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384  
(1993), the RO must be given the opportunity to fully develop 
the evidence and conduct a de novo review of the reopened 
claim based on all of the evidence of record both old and 
new.  The Board emphasizes that while the credibility of the 
newly-submitted evidence is presumed when determining if it 
is new and material, no such presumption applies during the 
adjudication of the claim on the merits.  It remains within 
the adjudicative function of the RO to determine "as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, new and old."  
Justus v. Principi, 3 Vet. App. 510  (1991).

In regard to the veteran's claim seeking entitlement to an 
increased disability rating for service-connected PTSD, the 
Board finds that his case is also not ready for appellate 
review.

Specifically, the Board finds that a VA mental health 
outpatient record, dated December 1997, was added to the 
claims file prior to transfer of the case to the Board.  
However, the claims file indicates that that record was not 
considered by the RO.  No Supplemental Statement of the Case 
was issued.  The regulations require that evidence received 
prior to transfer of records to the Board be referred to the 
RO for review and disposition.  38 C.F.R. § 19.37(a)  (1998).

In addition, the Board finds that, in making a claim for an 
increased disability rating for PTSD, the veteran has 
presented a well-grounded claim.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (where a veteran asserted that 
his condition had worsened since the last time his claim for 
an increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  Therefore, the VA 
has a duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5107(a)  (West 1991).  In this regard, 
the Board notes that the veteran was last provided a VA PTSD 
examination in October 1991, almost 8 years ago.  The Board 
concludes that an updated VA psychiatric examination is 
necessary to provide a record upon which a fair, equitable, 
and procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1998).

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his bilateral foot 
disability and PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

                       2.  The veteran should be 
scheduled for VA podiatry examination by 
an appropriate specialist.  The purpose 
of the examination is to determine and 
describe any current foot pathology and 
to assess whether any found pathology is 
a residual of frozen feet alleged to have 
been incurred during service.  The 
existence and etiology of claudication, 
peripheral vascular disease, and 
peripheral neuropathy should be 
discussed.  The examiner is to review the 
claims folder prior to conducting the 
examination, with specific attention made 
to the May 1989 private physician's 
letter indicating that the veteran 
underwent condylectomy of the right 5th 
toe and resection of the left 2nd and 5th 
metatarsal heads for chronic 
metatarsalgia and callouses in 1975.  All 
findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner on the 
examination report.

	3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner prior to the examination 
so that he or she may review pertinent 
aspects of the veteran's history.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD.  
Specifically, the examiner is to 
determine the impairment in the veteran's 
ability to perform self-care and to 
converse.  Other factors to be evaluated 
include the presence of a depressed mood; 
anxiety; suspiciousness; chronic sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
difficulty in establishing and 
maintaining effective work and social 
relationships.  If manifested, the 
severity of each symptom should be 
explained.  Overall, the examiner is to 
render an opinion as to the overall 
social and occupational impairment caused 
solely by the veteran's PTSD.  Based upon 
a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning Score 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

4.  After the above actions have been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased rating for PTSD, with 
consideration of all the evidence of 
record.  The RO should also undertake a 
de novo review of the entire record to 
determine if all of the evidence, both 
new and old, warrants a grant of 
entitlement to service connection for 
residuals of frozen feet.  The RO should 
make a determination as to the ultimate 
credibility or weight to be accorded the 
evidence which the Board's decision 
determined was new and material, and 
sufficient to reopen the veteran's claim.  
To this end, the RO should specifically 
consider the applicable provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(b)  (1998).

5.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


